Phelps, J.
It appears that John W. Mott, being a citizen and resident of New York, obtained a judgement against the defendant, and afterwards died in New York. Administration of his effects was there committed, by the Surrogate, to Henry Mott, and administration of the effects oí J. W. Mott in this State, was granted to the plaintiff, by the Probate Court, for the District of Rutland within which the defendant resided. Subsequently the, defendant obtained a discharge from Henry Molt, and, the *336plaintiff having brought this action, the defendant pleads! that discharge in bar. The question is, will the discharge avail him ? The disposition of effects left vacant by the decease of the owner, has ever been regarded as a matter strictly of local jurisdiction. It is indeed a proceeding in rent; and in every country, is considered as falling within the jurisdiction of the particular State, Province or District, in which the effects are situate.
In England, where this subject is committed to the ordinary, if there are effects in two dioceses, administration must be taken in the Provincial Court ; and if there are effects in two provinces, i. e. within the jurisdiction of two Arch-Bishops, administration must be taken in both. The reason given is, that they are each Supreme Jurisdictions, and neither can act in the other. Bac. Ab. tit. Exors. E. Hardress, 216; 1 Salk. 39-40; 3Bla. Com. 509.
So no notice is taken there, of administration granted abroad, nor does a grant of administration in England extend to the Colonies.
The same view of the subject has ever been taken in the United States. Hence, an administrator appointed in a foreign state, has no authority in the United States.—Grosvenor vs. Harris, 1 Dall. 456; Dixon vs. Ramsay’s Exors, 3 Cranch, 319; Lewis and ux vs. W. Farland, 9 Cranch, 157; Select-men of Boston vs. Boylston, 2 Mass. R. 384.
So letters of administration granted in one of the States are of no authority in another. This point has been repeatedly decided by the Courts of the United States. See 1 Cranch, 259 ; 3 do. 319 ; 3 Day’s R. 304. It has been so held in Maine, see 5 Greenl. Rep. 261; in New Hampshire, see Ad. N. H. Rep. 198; in Massachusetts, see 3 Mass. Rep. 514; 2 do. 384; 5 do. 67 ; 8 do. 586; 11 do. 256. In Connecticut, see 3 Day, 74; 4 do. 87. And similar decisions have been had in Virginia, Kentucky, Ohio, and North Carolina.
So far indeed has this doctrine been carried, that in some states, they do not hold an administrator appointed abroad responsible within their jurisdiction, nor an administrator appointed within the state, responsible for effects received out of their jurisdiction. See 2d 5th & 8th, Mass. R. cited above.
*337This subject has also been before our Courts, and similar decisions had. See Brayton, 92, Adm. of Dodge vs. Whetmore; also, Lee vs. Havens, ib. 93. The case of Lee vs. Havens, is strictly in point with the present. In that case an administrator appointed in Massachusetts, had attempted to evade our jurisdiction, by indorsing a note due from a citizen of this State to his intestate there. A suit was brought by the endorsor, but the Court held the in-dorsement nugatory as the administrator had no interest in, or control over, the note in question.”
In short, if the Courts of this State have jurisdiction, it follows that the Courts of no other State can have. The idea of a concurrent jurisdiction, in such a case, is aburd and impracticable.
If any reason be necessary to show the propriety of the decisions on this subject, it is found in the obvious propriety, not to say necessity, of protecting the rights of our own citizens who may be creditors of the intestate. To suffer' the effects of the intestate to be eloined, without attending to these rights, is an act of comity to other jurisdictions,which no state does, or will exercise.
An idea seems to have been entertained, that the jurisdiction ove-r the debt in this case, followed the person of the creditor. But it is to be observed, that jurisdiction, or the right of administration in respect to debts düe a deceased person, never follows the residence of the creditor. They are always hona notalilia, unless they happen to fall within the jurisdiction where he resided. See Bac. Ab. Ex-ors. E. Cro. Eliz. 472. Judgements are bona notabilia where the record is; (Ld. Rayd. 855; Carth.149; 8 Mod. 244; Anon. 6 Geo. 2d, cited by Selw.;) Specialties, where they are at the time of the creditors decease, (Lum vs. Dodson, cited in Selw. N. P.; Byron vs. Byron, Cro. Eliz. 472,) and simple contracts where the debtor resides; Carthew, 373; Salk. 37; Ld. Rayd. 562.
An attempt is also made to support this defence upon the rule of lex loci contractus. This rule in most cases is founded upon the supposed intent of the parties. Further than this it is a matter of comity merely, as no independ-ant State is bound to execute, or be governed by, the laws of another. To apply the rule however to a case like the *338present, and permit the interference of another State wit& subjects falling within out jurisdiction, would be an aban- " donment of our own sovreignty. All transactions taking place in New York, upon matters subject to their jurisdiction, if regular by their laws, would be properly regarded here. A judgement rendered there, if the parties and subject matter are within their jurisdiction, would be held conclusive ; and even the act of a Sherifi executed there, would, under like circumstances be esteemed valid, if called in question here. But we should hardly concede to their Courts, the power of acting upon the title of our lands, or to their Sheriffs that of disposing of them at auction.
The judgement of the County Court is therefore affirmed.